*469OPINION.
Love :
The only issue in this proceeding is whether the respondent erred in refusing to allow as deductions from gross income the donations (excepting the Knot Piole Club) made by the petitioner during the years 1923 to 1925, inclusive, which we have set out in our findings. At the hearing petitioner withdrew its contention relative to the three donations to the Denver Community Chest totaling $800.
As a general proposition corporations are not entitled to deduct donations as such. Consolidated Gas, Electric Light & Power Co. v. United States, 65 Ct. Cls. 252; 6 Am. Fed. Tax Rep. 7423 (certiorari denied October 15, 1928); Alfred J. Sweet, Inc., v. United States, 66 Ct. Cls. 654; Niles Bement Pond Co. v. United States, 67 Ct. Cls. 693; 280 U. S. 543, and J. A. Majors Co., 5 B. T. A. 260. For a brief review of the legislative history relating to this subject, see American Rolling Mill Co., 14 B. T. A. 529. It is only when the so-called donation is in fact an “ ordinary and necessary expense ” *470of doing business that authority is found for allowing it as a deduction from gross income. See section 234 (a) (1) of the Revenue Acts of 1921 and 1924. To come within the term “ ordinary and necessary expense ” the so-called donation must represent “ a consideration for a benefit flowing directly to the corporation as an incident to its business.” Poinsett Mills, 1 B. T. A. 6. To the same effect see Thomas Shoe Co., 1 B. T. A. 124; E. M. Holt Plaid Mills, 9 B. T. A. 1360; Ranier Grand Co., 11 B. T. A. 520; and Hotel Patten Co. et al., 13 B. T. A. 943. In Thomas Shoe Co., supra, we said:
To be deductible as a business expense a contribution, charitable or otherwise, must have in a direct sense some reasonable relation to the taxpayer’s business.
Where the benefit sought to be derived by the contribution in question is indirect or remote the amount expended is not deductible as an ordinary and necessary business expense. J. A. Majors Co., supra; American Rolling Mill Co., supra. In the latter case we also said, “The deductibility of contributions depends largely on the facts of each particular case.”
Applying what we have said above to the facts in the instant case, the evidence shows that the amounts paid to the Craig Colony, Presbyterian Hospital, Denver Press Club and the Colored Y. M. C. A. had “ in a direct sense some reasonable relation to the taxpayer’s business ” and should, therefore, be allowed as deductions from gross income as ordinary and necessary business expenses.
The evidence with respect to the amounts paid the Ascension Memorial Church, Iliff School of Theology, Y. M. C. A., Merchants Festival Association and the University of Denver does not show such a relation or that the benefit sought to be derived was anything more than indirect or remote. The respondent’s determination, as to these items, is sustained. .
The respondent in his answer denies that he disallowed the amount of $45 paid to the Knot Hole Club in 1924. The evidence does not show that he committed any error as to this item.
The petitioner offered no evidence relative to the circumstances surrounding the payments in 1923 of $25 and $50, respectively, to the National Guardsman and State Hospital Fund. The respondent’s determination, as to these items, is sustained.
The deficiency for each of the years 1923, 1924, and 1925 should be recomputed on the basis of a further allowance for ordinary and necessary expenses in each year as follows:
*471[[Image here]]

Judgment will be entered under Rule 50.